Citation Nr: 1508770	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  08-20 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 1966 and had additional reserve service from January 1977 to May 1978.
This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was most recently before the Board in July 2013, it was remanded for further development.  It is now before the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In the July 2013 remand, the Board specifically directed that the RO or Appeals Management Center (AMC) contact the appropriate service department and request medical records from the Veteran's service in the Reserves from January 1977 to May 1978.  The AMC submitted a PIES request to National Personnel Records Center (NPRC) requesting all medical/dental records and the personnel records for the Veteran.  In their request to NPRC, the AMC only provided the dates of the Veteran's active duty from 1963 to 1966 and did not include the dates of his service in the Reserves.  For this reason, the Board finds that the AMC did not comply with the July 2013 Board directive, thus further effort should be made to obtain medical records for the Veteran's service in the Reserves. 

Secondly, in the July 2013 remand, the Board requested that an audiologist provide an addendum opinion that was based on the converted ISO-ANSI units provided in the Board remand.  The Board explained that since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  

In this case, both the Veteran's entrance examination and his separation examination for his period of active duty were dated prior to November 1, 1967.  The December 2011 audiologist did not convert the audiometric findings to ISO-ANSI units and cited the unconverted findings.  In July 2013, the Board remanded the case and specifically included the converted units for entrance and separation examination.  In November 2013, the same audiologist again failed to convert the audiometric findings to ISO-ANSI and again cited the unconverted findings.  The Board finds that a new audiologist should be asked to provide an opinion based on the converted findings.

For the audiologist reference, the converted findings translate to the following on entrance:

Hertz
500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

On separation, converted findings translate to the following:


Hertz
500
1000
2000
3000
4000
RIGHT
5
0
0
0
-5
LEFT
5
0
0
0
-5


Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center ("NPRC") to verify all the Veteran's dates of service with Army Reserves. 

2.  If, the Veteran had service with the Army Reserves, obtain any outstanding service treatment records from the Veteran's period of service with the Army Reserves, including from January 1977 to May 1978, from the appropriate service department or any other location that could be storing these records and associate them with the claims file.  As these records are considered federal records, efforts to obtain these records shall continue until the records are obtained unless VA concludes that the records sought do not exist or that further efforts to obtain the records would be futile.  38 U.S.C. S § 5103A(b)(3); 38 C.F.R. §3.159 (c)(2).  All efforts toward this development should be documented in the claims file, and if it is concluded that such records do not exist or that further efforts to obtain the records would be futile, such conclusion should also be so documented. 

3.  After the above development has been completed, request that an audiologist, other than the November 2013 audiologist, provide an addendum addressing the Veteran's claimed hearing loss disability.  The examiner should review the file, this entire remand and the February 2008 and December 2011 examination reports.  Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present bilateral hearing loss disability is due to an incident of the Veteran's military service, specifically taking into consideration his reported in-service acoustic trauma in the occupational capacity of a field medic, with exposure to mortars, tanks, rockets, and air transport, as well as the significance, if any, of post-service occupational and recreational sources of noise exposure.  

The audiologist should refer specifically to converted ISO-ANSI units of the Veteran's entrance and discharge examination (detailed above in this Remand) and not unconverted units.  

The audiologist should also acknowledge that the Veteran has some medical knowledge since he served as a medical corpsman. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the audiologist feels that another examination is necessary in order to provide the requested opinion.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




